              Case 2:21-cv-00401-JLR Document 7 Filed 03/26/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         LEONARD CARTER,                              CASE NO. C21-0401JLR

11                              Plaintiff,              ORDER DISMISSING
                  v.                                    COMPLAINT WITH LEAVE TO
12                                                      AMEND
           UNIVERSITY OF WASHINGTON
13
           SCHOOL OF DENTISTRY, et al.,
14
                                Defendants.
15
                                    I.       INTRODUCTION
16
           Before the court are (1) pro se Plaintiff Leonard Carter’s complaint against the
17
     University of Washington School of Dentistry (the “School of Dentistry”), Brett Meier,
18
     and Danielle Plousard (collectively, “Defendants”) (Compl. (Dkt. # 5)); and (2)
19
     Magistrate Judge Brian A. Tsuchida’s order granting Mr. Carter in forma pauperis
20
     (“IFP”) status and recommending that the court review this action pursuant to 28 U.S.C.
21
     § 1915(e)(2)(B) (IFP Order (Dkt. # 4)). Under 28 U.S.C. § 1915(e), courts have authority
22


     ORDER - 1
               Case 2:21-cv-00401-JLR Document 7 Filed 03/26/21 Page 2 of 6




 1   to review IFP complaints and must dismiss them if, “at any time,” a complaint is

 2   determined to be frivolous, malicious, fails to state a claim on which relief may be

 3   granted, or seeks monetary relief from a defendant who is immune from such relief. 28

 4   U.S.C. § 1915(e)(2). As discussed below, Mr. Carter’s complaint falls within the

 5   category of pleadings that fail to state a claim. Accordingly, the court DISMISSES Mr.

 6   Carter’s complaint with leave to amend.

 7                                    II.     BACKGROUND

 8          Mr. Carter brings this lawsuit against the School of Dentistry, its patient relations

 9   director Mr. Meier, and dentistry student Ms. Plousard. (Compl. at 2.) He alleges that

10   Defendants denied him dental services on the basis of his race. (Id.)

11          On March 3, 2017, Mr. Carter visited Ms. Plousard’s office to have a cavity fixed.

12   (Id. at 7.) While he sat in her dental chair, Mr. Carter spoke with her briefly about

13   extraterrestrial life. (Id.) Ms. Plousard fixed his cavity, and he left her office. (Id.) On

14   November 30, 2017, Mr. Meier informed Mr. Carter that Ms. Plousard and other

15   members of dental staff “did not like the way [Mr. Carter] looked, and felt fear of [him].”

16   (Id. at 6-7.) As a result, Mr. Carter asserts, the School of Dentistry refused to provide

17   him dental implants he needed to repair teeth he had broken in a car accident in 1996.

18   (Id. at 6, 8.) He alleges that Mr. Meier’s and Ms. Plousard’s conduct was in violation of

19   (1) RCW 9.91.010, which provides that any person who denies another the “full

20   enjoyment of any of the accommodations, advantages, facilities, or privileges of any

21   place of public resort, accommodation, assemblage, or amusement” on the basis of race

22   “shall be guilty of a misdemeanor”; and (2) RCW 49.60.030, which provides a right of


     ORDER - 2
               Case 2:21-cv-00401-JLR Document 7 Filed 03/26/21 Page 3 of 6




 1   action to any person who has been subject to discrimination in public accommodations on

 2   the basis of race. (Id. at 7.) He asks the court to order the School of Dentistry to “pay for

 3   both [his] mental and emotional distress brought on by this racist and discriminating act

 4   [in] the amount of five million dollars.” (Id. at 8.)

 5                                        III.   ANALYSIS

 6          Title 28 U.S.C. § 1915(e)(2)(B) authorizes a district court to dismiss a claim filed

 7   IFP “at any time” if it determines: (1) the action is frivolous or malicious; (2) the action

 8   fails to state a claim; or (3) the action seeks relief from a defendant who is immune from

 9   such relief. See 28 U.S.C. § 1915(e)(2)(B). Section 1915(e)(2) parallels the language of

10   Federal Rules of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th

11   Cir. 2000). The complaint therefore must allege facts that plausibly establish the

12   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007).

13   Because Mr. Carter is a pro se plaintiff, the court must construe his pleadings liberally.

14   See McGuckin v. Smith, 974 F.2d 1050, 1055 (9th Cir. 1992). But even liberally

15   construed, Mr. Carter’s complaint fails to plausibly establish the Defendants’ liability or

16   raise his “right to relief above the speculative level.” See Twombly, 550 U.S. at 555.

17          As a threshold matter, Mr. Carter’s complaint does not establish that this court has

18   subject matter jurisdiction. Mr. Carter’s complaint alleges only state-law claims. (See

19   Compl. at 7.) Thus, Mr. Carter does not allege a basis for this court’s federal question

20   jurisdiction over this case. See 28 U.S.C. § 1331 (giving federal courts jurisdiction over

21   cases “arising under” federal law). And because Mr. Carter and all defendants are

22   citizens of Washington, this court does not have diversity jurisdiction over this case. (See


     ORDER - 3
               Case 2:21-cv-00401-JLR Document 7 Filed 03/26/21 Page 4 of 6




 1   Compl. at 1-2); see 28 U.S.C. § 1332 (giving federal courts jurisdiction over civil cases

 2   where the amount in controversy is greater than $75,000 and where the dispute is

 3   between citizens of different states). As a result, the court must dismiss this case for lack

 4   of subject matter jurisdiction.

 5          Even if the court were to liberally construe Mr. Carter’s complaint as asserting a

 6   federal claim for discrimination in public accommodations under Title II of the Civil

 7   Rights Act of 1964, 42 U.S.C. § 2000a—which would support federal question

 8   jurisdiction over this case—Mr. Carter’s complaint does not plausibly establish

 9   Defendants’ liability. First, the enforcement provision of Title II contains a notice

10   requirement, which prohibits a plaintiff from bringing a civil action “before the

11   expiration of thirty days after written notice of such alleged act or practice has been given

12   to the appropriate State or local authority,” if such state has a law “prohibiting such act or

13   practice and establishing or authorizing a State or local authority to grant or seek relief

14   from such practice.” 42 U.S.C. § 2000a-3(c). Washington has a law prohibiting

15   discrimination based on race in places of public accommodation, and the Washington

16   Human Rights Commission (“HRC”) has authority to grant relief from such

17   discrimination. See RCW 49.60.030(1)(b); RCW 49.60.120(4); RCW 49.60.215(1);

18   RCW 49.60.230. Because there is a state law prohibiting racial discrimination in places

19   of public accommodation and an agency authorized to grant relief for such conduct, a

20   plaintiff bringing a civil action for a Title II claim of racial discrimination in Washington

21   must first file written notice with the HRC at least thirty days before bringing any action

22   in federal court. See Ramirez v. Hart, No. C13-5873RJB, 2014 WL 2170376, at *6


     ORDER - 4
               Case 2:21-cv-00401-JLR Document 7 Filed 03/26/21 Page 5 of 6




 1   (W.D. Wash. May 23, 2014). Here, Mr. Carter has not pleaded that he filed written

 2   notice with the HRC at least thirty days before filing suit. (See Compl.) As a result, his

 3   claim is barred by 42 U.S.C. § 2000a-3(c).

 4          Second, damages are not available for violations of Title II. See Pickern v.

 5   Holiday Quality Foods, Inc., 293 F.3d 1133, 1136 (9th Cir. 2002) (citing Newman v.

 6   Piggie Park Enters., Inc., 390 U.S. 400, 402 (1968)). Rather, the sole private remedy is

 7   an injunction under 42 U.S.C. § 2000a-3. See id. Thus, because Mr. Carter seeks only

 8   damages as a remedy for Defendants’ alleged discrimination, he cannot recover the relief

 9   he seeks under Title II. (See Compl. at 8.)

10          Finally, Mr. Carter’s claims are barred by the statute of limitations for a Title II

11   claim. Because Title II does not specify a time limit for bringing an action, courts look to

12   the state statute of limitations for personal injury actions. See 42 U.S.C. § 2000a-3; see

13   also Soto v. Sweetman, 882 F.3d 865, 871 (9th Cir. 2018) (noting that because 42 U.S.C.

14   § 1983 does not specify a statute of limitations, courts borrow the statute of limitations

15   for state-law personal injury claims). Washington’s statute of limitations for personal

16   injury claims is three years. See RCW 4.16.080(1). Here, the actions that form the basis

17   of Mr. Carter’s claims date from March and November 2017—more than three years

18   before the March 24, 2021 filing date of his complaint. (See Compl. at 1, 3.) As a result,

19   Mr. Carter’s Title II claims based on Defendants’ 2017 conduct are barred by the statute

20   of limitations.

21          For these reasons, the court concludes that Mr. Carter’s complaint fails to state a

22   claim against Defendants and dismisses the complaint pursuant to 28 U.S.C.


     ORDER - 5
               Case 2:21-cv-00401-JLR Document 7 Filed 03/26/21 Page 6 of 6




 1   § 1915(e)(2)(B). When a court dismisses a pro se plaintiff’s complaint, however, the

 2   court must give the plaintiff leave to amend unless it is absolutely clear that amendment

 3   could not cure the defects. Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995).

 4   Therefore, the court grants Mr. Carter fourteen (14) days to file an amended complaint

 5   that properly addresses the pleading deficiencies identified in this order. If Mr. Carter

 6   fails to timely comply with this order or fails to file an amended complaint that corrects

 7   the identified deficiencies, the court will dismiss his complaint without leave to amend.

 8                                     III.    CONCLUSION

 9          For the foregoing reasons, the court DISMISSES Mr. Carter’s complaint (Dkt.

10   # 5) for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B), with leave to amend

11   within fourteen (14) days of the filing of this order.

12

13          Dated this 26th day of March, 2021.

14

15                                                      A
                                                        JAMES L. ROBART
16
                                                        United States District Judge
17

18

19

20

21

22


     ORDER - 6
